Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3 has been amended as follows:
3. The sensor assembly of claim 1, wherein the connector body, the 25aperture, and the sensor each comprise a central longitudinal axis substantially collinear with [[the]] each other.


Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A sensor assembly comprising:  5an electronics assembly having a circuit board; a sensor mount structure comprising a first side and a second side, and an aperture formed from the first side towards the second side; a sensor supported by the sensor mount structure, such that the sensor is situated, at least partially, in the aperture of the sensor mount 10structure; and a spring pin connector coupled to the sensor mount structure, the spring pin connector having a connector body and a pair of conductive spring pins supported by and extending through the connector body, the pair of conductive spring pins electrically coupled to the 15sensor, and blind-mate interfaced to the circuit board of the electronics assembly, thereby electrically coupling the sensor to the electronics assembly.
The closest prior art of record EP 3067992 does not teach “the pair of conductive spring pins electrically coupled to the 15sensor, and blind-mate interfaced to the circuit board of the electronics assembly, thereby electrically coupling the sensor to the electronics assembly.”  The claim requires the spring pin connector to couple the circuit board to the sensor.  In other words, the spring pin connector is connected between the circuit board of the electronics assembly and the sensor.  EP 3067992’ s sensor (see [0026], lines 1-5) is a component on the circuit board (102) (see [0026], lines 1-5)  and EP 3067992’s spring pin connector (106) couples to the circuit board.  Therefore, EP 3067992’s spring pins of the spring pin connector do not electrically couple the sensor to the electronics assembly.

(Claim 15) A spring pin connector for electrically coupling a sensor to an electronics assembly, comprising:  10a connector body having a coupling interface operable to couple the connector body to a sensor mount structure; a pair of pin holes formed through the connector body; a pair of conductive spring pins extending through respective pin holes and supported by the connector body, each conductive spring pin 15comprising: a wiring portion that extends from a first side of the connector body, the wiring portion being configured to be electrically coupled to a sensor supported by the sensor mount structure;  20a contact portion that extends from a second side of the connector body opposite the first side; and a spring operably coupled between the wiring portion and the contact portion, such that the contact portion is axially movable relative to the wiring portion, 25wherein, in response to interfacing the contact portions of the conductive spring pins to a circuit board of an electronics assembly, the contact portions translate relative to the wiring portions via compression of respective springs to blind-mate couple the spring pin connector to the circuit board to electrically couple the sensor 30to the electronics assembly.

(Claim 21) A method for configuring a sensor assembly, the method comprising:  25obtaining a sensor mount structure having a plurality of apertures formed from a first side toward a second side of the sensor mount structure; and  342865-18-11353-US-NP attaching a plurality of spring pin connectors to the sensor mount structure, each spring pin connector associated with a respective aperture of the sensor mount structure, and having a pair of conductive spring pins electrically coupled to a sensor situated at 5least partially in a respective aperture of the sensor mount structure, to form a sensor array module configured to be blind- mate coupled to an electronics assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/19/2022